      2:20-cv-01281-MBS          Date Filed 04/03/20    Entry Number 1      Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION

                                    CIVIL ACTION NUMBER: 2:20-cv-1281-MBS

Hudson Specialty Insurance Company,

               Plaintiff,

       v.                                          COMPLAINT FOR DECLARATORY
                                                           JUDGMENT
Locals Bar, LLC and William H. Lynch,

               Defendants.


       Plaintiff Hudson Specialty Insurance Company, seeking a declaration of rights from this

Court pursuant to the Declaratory Judgments Act, 28 U.S.C. § 2201 and Federal Rule of Civil

Procedure 57, alleges as follows:

                                             PARTIES

       1.      Hudson Specialty Insurance Company (“Hudson”) is a corporation organized

under the laws of the State of New York with its principal place of business in New York.

       2.      Upon information and belief, Locals Bar, LLC (“Locals Bar”) is a limited liability

company formed and existing pursuant to the laws of the State of South Carolina with its

principal place of business in Charleston County, South Carolina. Upon information and belief,

Jessen Cooke and Shawn Sherman are the co-owners and the members of Locals Bar, LLC, and

are citizens and residents of Charleston County, South Carolina. Therefore, Locals Bar, LLC

and its members are citizens of the State of South Carolina.

       3.      Upon information and belief, William H. Lynch (“Lynch”) is a citizen and

resident of Charleston County, South Carolina.
      2:20-cv-01281-MBS          Date Filed 04/03/20       Entry Number 1        Page 2 of 11




                                          JURISDICTION

       4.       This Court has jurisdiction over this dispute by virtue of Title 28 U.S.C. § 1332 in

that there is complete diversity of citizenship between the parties and the amount in controversy

is in excess of Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest and costs.

       5.       Venue is proper in the District of South Carolina, Charleston Division pursuant to

28 U.S.C. 1391(b)(1)-(2), in that it is the judicial district in which a Defendant resides, a

substantial part of the events or omissions giving rise to the claim occurred within this district,

and the underlying lawsuit giving rise to the claims at issue is pending in this district.

       6.       There is an actual controversy between the parties such that a declaration of the

parties’ respective rights is proper under 28 U.S.C. § 2201.

                                     FACTUAL BACKGROUND
                                       Insurance Policies

       7.       Hudson issued the following insurance policies (collectively “the Policies”) to

Locals Bar:

               Commercial General Liability Insurance Policy number HSGM-05086 (“the CGL

                Policy”) (Exhibit 1) for the policy period of November 7, 2017 to November 7,

                2018, with an each occurrence limit of $1,000,000.00 and a general aggregate

                limit of $2,000,000.00.

               Liquor Liability Insurance Policy number HSLL-32859 (“the Liquor Liability

                Policy”) (Exhibit 2) for the policy period of November 7, 2017 to November 7,

                2018, with an each common cause limit of $1,000,000.00 and an aggregate limit

                of $2,000,000.00.




                                                  2
     2:20-cv-01281-MBS        Date Filed 04/03/20     Entry Number 1      Page 3 of 11




                                      Underlying Lawsuit

       8.     Lynch filed a lawsuit (“the Underlying Lawsuit”) in the Charleston County Court

of Common Pleas on July 8, 2019, captioned William H. Lynch v. Locals Bar, LLC and Carson

Boozer (2019-CP-10-03638). In that Complaint (“the Underlying Complaint”) (Exhibit 3),

Lynch alleged he was in a motor vehicle accident on October 9, 2018, involving a vehicle

operated by Carson Boozer. According to the Underlying Complaint, Boozer was served

alcohol by agents, employees, servants and/or representatives of the Mt. Pleasant location of

Locals Bar. Lynch alleged Locals was negligent in a number of particulars, including serving

alcohol to a minor and failing to appreciate Boozer’s intoxication and provide her a safe

means of transportation. Lynch filed an Amended Complaint (“the Underlying Amended

Complaint”) (Exhibit 4) on July 9, 2019, that contained the same allegations against Locals.

       9.     On July 23, 2019, Lynch filed an Affidavit of Service (Exhibit 5) in the

Underlying Lawsuit, which alleged that Locals Bar had been served with the Underlying

Summons and Complaint via certified mail on July 15, 2019.         Lynch later filed another

Affidavit of Service (Exhibit 6) contending that Jessen Cooke, who is the registered agent of

Locals Bar, was personally served with a copy of the Underlying Amended Summons and

Complaint on August 19, 2019.

       10.    By the time Hudson received any notice of this accident, claim, or lawsuit, the

thirty days to answer the Underlying Amended Summons and Complaint had already elapsed.

       11.    On October 1, 2019, Lynch filed an Affidavit of Default (Exhibit 7) as well as

a Notice of Motion and Motion for Damages Hearing (Exhibit 8), all based upon the fact that

Locals Bar did not file an answer or responsive pleading within thirty days of the August 19,

2019 service of the Underlying Amended Complaint.




                                              3
      2:20-cv-01281-MBS         Date Filed 04/03/20      Entry Number 1       Page 4 of 11




       12.     On October 4, 2019, an Order of Default (Exhibit 9) was filed, in which the

presiding judge ruled the following:


               [It] appearing unto the Court from the record that the Defendant
               Locals Bar, LLC, was duly served with the certified Civil Action
               Coversheet, Summons & Complaint by process server on August
               19, 2019, and more than thirty (30) days have passed, and, it
               further appearing that the said Defendant has not answered the
               Complaint, appeared or otherwise pled since that date; and, it
               further appearing from said Affidavit that to the best of
               Plaintiff’s knowledge and belief, the Defendant was not, at the
               time of service, nor are they now, a member of the armed
               services;

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND
               DECREED that the Defendant Locals Bar, LLC, be, and is
               hereby adjudged in default.


       13.     Locals Bar filed a Motion to Set Aside the Entry of Default (Exhibit 10) on

October 7, 2019.

       14.     Lynch refused to vacate the entry of default, opposed Locals Bar’s Motion to Set

Aside the Entry of Default, and chose to rely on the rights acquired through the default process.

       15.     The Honorable Perry M. Buckner heard Locals Bar’s Motion to Set Aside the

Default on February 24, 2020.

       16.     On March 26, 2020, Judge Buckner filed an Order (Exhibit 11) denying Locals

Bar’s Motion to Set Aside the Entry of Default.

       17.     In his Order denying Locals Bar’s Motion to Set Aside the Entry of Default,

Judge Buckner found “Locals conduct and affidavit demonstrates that it took no effort to

respond to the pleadings, other than forwarding the pleadings to its insurance agents, who on

two separate occasions forwarded the pleadings to incorrect carriers.” Neither of those two

carriers was Hudson.



                                                4
      2:20-cv-01281-MBS        Date Filed 04/03/20         Entry Number 1   Page 5 of 11




       18.     Judge Buckner found “Locals relied solely on its insurance agents’ negligent

conduct as an explanation for the entry of default” and “this reliance does not establish “good

cause” necessary for relief from default under Rule 55(c).”

       19.     Hudson has provided a defense pursuant to a reservation of rights to Locals Bar in

the Underlying Lawsuit.

                                 FOR A FIRST DECLARATION

       20.     The allegations in the preceding paragraphs are realleged as though repeated

verbatim herein.

       21.     The CGL Policy states, in pertinent part:

               2.     Exclusions
                      This insurance does not apply to:
                      c.      Liquor Liability
                              "Bodily injury" or "property damage" for which
                              any insured may be held liable by reason of:
                              (1) Causing or contributing to the intoxication of
                                  any person;
                              (2) The furnishing of alcoholic beverages to a
                                  person under the legal drinking age or under the
                                  influence of alcohol; or
                              (3) Any statute, ordinance or regulation relating to
                                  the sale, gift, distribution or use of alcoholic
                                  beverages.
                              This exclusion applies only if you are in the
                              business of manufacturing, distributing, selling,
                              serving or furnishing alcoholic beverages.

       22.     Any and all damages alleged in the Underlying Lawsuit constitute “bodily injury”

or “property damage” for which Locals Bar may be held liable by reason of (1) causing or

contributing to the intoxication of any person, (2) the furnishing of alcoholic beverages to a

person under the legal drinking age or under the influence of alcohol, or (3) any statute,

ordinance, or regulation relating to the sale, gift, distribution or use of alcoholic beverages.

Furthermore, Locals Bar was and is in the business of manufacturing, distributing, selling,



                                                5
     2:20-cv-01281-MBS        Date Filed 04/03/20      Entry Number 1       Page 6 of 11




serving or furnishing alcoholic beverages. Therefore, the CGL Policy does not afford coverage

for any claims or damages alleged in the Underlying Lawsuit and Hudson does not have duties to

defend or indemnify Locals Bar in the Underlying Lawsuit under the CGL Policy.

       23.    Hudson requests the Court issue a declaration that the CGL Policy does not afford

coverage for any claims or damages alleged in the Underlying Lawsuit and Hudson does not

have duties to defend or indemnify Locals Bar in the Underlying Lawsuit under the CGL Policy.

                            FOR A SECOND DECLARATION

       24.    The allegations in the preceding paragraphs are realleged as though repeated

verbatim herein.

       25.    The CGL Policy provided, in pertinent part:

              COMMERCIAL           GENERAL         LIABILITY       COVERAGE
              FORM

              Various provisions in this policy restrict coverage. Read the entire
              policy carefully to determine rights, duties and what is and is not
              covered.

              Throughout this policy the words “you” and “your” refer to the
              Named Insured shown in the Declarations, and any other person or
              organization qualifying as a Named Insured under this policy. The
              words “we”, “us” and “our” refer to the company providing this
              insurance.

              The word “insured” means any person or organization qualifying
              as such under Section II - Who Is An Insured.

              Other words and phrases that appear in quotation marks have
              special meaning. Refer to Section V - Definitions.


              SECTION IV – COMMERCIAL GENERAL LIABILITY
              CONDITIONS

              2.     Duties In The Event Of Occurrence, Offense, Claim Or
                     Suit




                                               6
2:20-cv-01281-MBS    Date Filed 04/03/20      Entry Number 1       Page 7 of 11




            a.      You must see to it that we are notified as soon as
                    practicable of an “occurrence” or an offense which
                    may result in a claim. To the extent possible, notice
                    should include:

                    (1)    How, when and where the “occurrence” or
                           offense took place;

                    (2)    The names and addresses of any injured
                           persons and witnesses; and

                    (3)    The nature and location of any injury or
                           damage arising out of the “occurrence” or
                           offense.

            b.      If a claim is made or “suit” is brought against any
                    insured, you must:

                    (1)    Immediately record the specifics of the
                           claim or “suit” and the date received; and

                    (2)    Notify us as soon as practicable.

                    You must see to it that we receive written notice of
                    the claim or “suit” as soon as practicable.

            c.      You and any other involved insured must:

                    (1)    Immediately send us copies of any demands,
                           notices, summonses or legal papers received
                           in connection with the claim or “suit”;

                    (2)    Authorize us to obtain records and other
                           information;

                    (3)    Cooperate with us in the investigation or
                           settlement of the claim or defense against
                           the “suit”; and

                    (4)    Assist us, upon our request, in the en-
                           forcement of any right against any person or
                           organization which may be liable to the in-
                           sured because of injury or damage to which
                           this insurance may also apply.




                                      7
2:20-cv-01281-MBS       Date Filed 04/03/20      Entry Number 1       Page 8 of 11




              d.      No insured will, except at that insured’s own cost,
                      voluntarily make a payment, assume any obligation,
                      or incur any expense, other than for first aid,
                      without our consent.

 26.   The Liquor Liability Policy provided, in pertinent part:

          THE COMPANY NAMED ON THE DECLARATIONS
                                    PAGE
       (A capital stock corporation, herein called the company)

       CONDITIONS

       4.     Insured’s Duties in the Event of Injury, Claim or Suit:

              a.      When an injury occurs, written notice containing
                      particulars sufficient to identify the insured and
                      also reasonably obtainable information with respect
                      to the time, place and circumstances thereof, and the
                      names and addresses of the injured and of available
                      witnesses, shall be given by or for the insured to
                      the company or any of its authorized agents as soon
                      as practicable.

              b.      If claim is made or suit is brought against the
                      insured, the insured shall immediately forward to
                      the company every demand, notice, summons or
                      other process received by him or his representative.

              c.      The insured shall cooperate with the company and
                      upon the company’s request, assist in making
                      settlements, in the conduct of suits and in enforcing
                      any right of contribution or indemnity against any
                      person or organization who may be liable to the
                      insured because of injury or damage with respect to
                      which insurance is afforded under this policy; and
                      the insured shall attend hearings and trials and
                      assist in securing and giving evidence and obtaining
                      the attendance of witnesses. The insured shall not,
                      except at his own cost, voluntarily make any
                      payment, assume any obligation or incur any
                      expense other than for first aid to others at the time
                      of the accident.




                                        8
      2:20-cv-01281-MBS           Date Filed 04/03/20    Entry Number 1        Page 9 of 11




       27.     Locals Bar failed to comply with the above-stated notice provisions of the

Policies.

       28.     Locals Bar’s failure to comply with the above-stated notice provisions of the

Policies resulted in Hudson not receiving any notice of this accident, claim, or lawsuit until after

the thirty days for Locals Bar to answer the Amended Summons and Complaint had already

elapsed.

       29.     Locals Bar’s failure to comply with the above-stated notice provisions of the

Policies rendered Hudson unable to retain counsel for Locals Bar until after the thirty days for

Locals Bar to answer the Amended Summons and Complaint had already elapsed.

       30.     By the time Hudson first received notice of this accident, claim, or lawsuit, Locals

Bar was technically in default.

       31.     Locals Bar’s failure to comply with the above-stated notice provisions of the

Policies resulted in an Entry of Default being entered against Locals Bar in the Underlying

Lawsuit.

       32.     Locals Bar’s Motion to Set Aside the Entry of Default has been denied.

       33.     Locals Bar’s failure to comply with the above-stated notice provisions of the

Policies and consequent default will result in a damages hearing to determine Lynch’s damages,

and Locals Bar will be precluded from presenting defenses to liability at this damages hearing.

       34.     But for Locals Bar’s failure to provide timely notice of the underlying accident,

claim, or lawsuit to Hudson, defenses to liability could and would have been asserted in the

Underlying Lawsuit. Defenses to liability existed for Locals Bar, considering that: Boozer took

an Uber home from Locals Bar on the night of the accident; Boozer conceded in her deposition

that she may have consumed alcohol at home; the motor vehicle accident at issue occurred as




                                                 9
     2:20-cv-01281-MBS         Date Filed 04/03/20      Entry Number 1       Page 10 of 11




Boozer was traveling from her home to meet a friend; an almost empty bottle of wine was

located in Boozer’s vehicle at the time of the accident; and the police report initially indicated

that Boozer consumed the glasses of wine at her house. Furthermore, prior to Judge Buckner’s

denial of Locals Bar’s Motion to Set Aside the Entry of Default, Locals Bar filed an Answer in

the Underlying Lawsuit, in which Locals Bar denied any liability to Plaintiff (Exhibit 12).

       35.     Due to Locals Bar’s failure to comply with the above-stated notice provisions of

the Policies, Hudson does not have the opportunity to pursue a meritorious defense to the

liability allegations of the underlying complaint or negotiate a settlement without the handicap of

a default position.

       36.     The failure of Locals Bar to comply with the above-stated notice provisions of the

Policies and provide timely notice of the underlying accident, claim, or lawsuit to Hudson has

substantially prejudiced Hudson.

       37.     Due to Locals Bar’s failure to comply with the above-stated notice provisions of

the Policies, Hudson is relieved of its duty to provide coverage in the Underlying Lawsuit.

       38.     Due to Locals Bar’s failure to comply with the above-stated notice provisions of

the Policies, Hudson is relieved of its duties to defend and indemnify Locals Bar in the

Underlying Lawsuit.

       39.     Due to Locals Bar’s failure to comply with the above-stated notice provisions of

the Policies, Lynch is barred from recovering from the Policies in the Underlying Lawsuit.

       40.     Hudson requests the Court issue a declaration that due to Locals Bar’s failure to

comply with the above-stated notice provisions of the Policies, Hudson is relieved of its duty to

provide coverage in the Underlying Lawsuit, Hudson is relieved of its duties to defend and




                                                10
     2:20-cv-01281-MBS        Date Filed 04/03/20     Entry Number 1       Page 11 of 11




indemnify in the Underlying Lawsuit, and Lynch is barred from recovering from the Policies in

the Underlying Lawsuit.

   WHEREFORE, Hudson prays:

              (a)    that the Court issue a declaration that the CGL Policy does not afford

       coverage for any claims or damages alleged in the Underlying Lawsuit and Hudson does

       not have duties to defend or indemnify Locals Bar in the Underlying Lawsuit pursuant to

       the CGL Policy;

              (b)    that the Court issue a declaration that due to Locals Bar LLC’s failure to

       comply with the above-stated notice provisions of the Policies, Hudson is relieved of its

       duty to provide coverage in the Underlying Lawsuit, Hudson is relieved of its duties to

       defend and indemnify in the Underlying Lawsuit, and Lynch is barred from recovering

       from the Policies in the Underlying Lawsuit; and

              (c)    that the Court awards such other relief as this Court deems just and proper.

                                            TURNER PADGET GRAHAM & LANEY, P.A.



                                            By:    s/John S. Wilkerson, III
                                            John S. Wilkerson, III, Fed. ID No.: 4657
                                            Robert E. Kneece, III, Fed. ID No.: 12351
                                            40 Calhoun Street, Suite 200 (29401)
                                            P.O. Box 22129
                                            Charleston, South Carolina 29413
                                            Telephone: (843) 576-2829
                                            Facsimile: (843) 843-577-1639
                                            Email: JWilkerson@TurnerPadget.com
                                                   RKneece@TurnerPadget.com

                                            ATTORNEYS FOR HUDSON SPECIALTY
                                            INSURANCE COMPANY

Charleston, SC
April 3, 2020



                                              11
